DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 14, 2021.
Applicant’s election without traverse of Species I – figures 4 - 10 in the reply filed on June 14, 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Lewis et al. (WO 01/00456).
Lewis discloses in figures 1 – 4, 7,  8, 10 and 15 – 16 an occupant protection device which is configured to protect an occupant seated on a seat (34), the occupant protection device comprising: a seat belt (46); an airbag (44) which is disposed in an area of a lap belt of a seat belt, the lap belt configured to restrain a waist of the occupant when being worn; and an inflator (58) which is configured to supply inflation gas to the airbag, wherein the airbag has a bag shape formed of a flexible sheet body, the airbag is folded and stored in a storage part (52) provided in the lap belt, the airbag is inflated so as 

the conduit portion includes a gas storage portion which is capable of temporarily storing the inflation gas flowing into the gas storage portion, and which is disposed in a leading end side of the conduit portion at a lower surface side of the bag main body when the airbag is completely inflated, and .
Claim(s) 1 – 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Johansson et al. (WO 01/00456).
Lewis discloses in figures 1 – 3 and 13 an occupant protection device which is configured to protect an occupant seated on a seat (12), the occupant protection device comprising: a seat belt (20); an airbag (40) which is disposed in an area of a lap belt of a seat belt, the lap belt configured to restrain a waist of the occupant when being worn; and an inflator (55) which is configured to supply inflation gas to the airbag, wherein the airbag has a bag shape formed of a flexible sheet body, the airbag is folded and stored in a storage part (30) provided in the lap belt, the airbag is inflated so as to project toward a front upper side when the inflation gas flows into the airbag, and the airbag has a substantially triangular prism shape whose axial direction is substantially aligned with a left-right direction so as to include a leg abutting surface which is capable of abutting an upper surface of a leg of the occupant and an upper body restraining surface which is capable of restraining the occupant from a chest to a head, when the airbag is completely inflated (figure 3) (claim 1). The seat belt and the inflator are mounted on the seat (claim 2). the inflator is disposed at a position below a seat surface of the seat (figure 13), and wherein the airbag includes a bag main body and a conduit portion (57) which is connected to the inflator to flow the inflation gas into the bag main body (40) (claim 3). the conduit portion includes a gas storage portion which is capable of temporarily storing the inflation gas flowing into the gas storage portion, and which is disposed in a leading end side of the conduit portion at a lower surface side of the bag main body, when the airbag is completely inflated, and wherein the gas storage portion and the bag main body communicate with each other through a plurality of communication holes which are arranged in the left-right direction. The inflator shown in figure 3 discloses the claimed configuration of .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson et al as applied to claim 4 above, and further in view of Lewis et al. (WO 01/00456).
Johansson discloses the claimed invention excluding details of the construction. However Lewis discloses in figures 10 and 11 the bag main body has a bag shape by joining peripheral edges  (56) of an occupant side panel (48) and a front side panel (30, 44), the occupant side panel disposed on an occupant side when the airbag is completely inflated and forming a part from the leg abutting surface to the upper body restraining surface, the front side panel disposed on a front side when the airbag is completely inflated, wherein the occupant side panel includes a lower side part which forms the leg abutting surface and has a substantially hexagonal shape, and an upper side part which forms the upper body restraining surface and has a substantially hexagonal shape, and the occupant side panel has an outer shape such that one side of the lower side part and one side of the upper side part are connected, and wherein the front side panel has an outer shape which is a substantially hexagonal shape that substantially matches the lower side part and the upper side part which are opened so as to separate edges except edges respectively joined with each other and disposed on left and right sides of a connecting part of the occupant side panel (figures 3, 10, 11). At the time of invention PHOITA would have found it obvious to incorporate the teachings of Lewis into Johansson. The motivation would have been ensuring the shape of the airbag once deployed to further enhance the characteristics of the airbag in protecting the occupant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.